COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00417-CR


Trey Ethan Boone                           §   From the 355th District Court

                                           §   of Hood County (CR12670)

v.                                         §   July 28, 2016

                                           §   Opinion by Justice Gabriel

The State of Texas                         §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the $1,500 fine and $74 in restitution, which must also be removed from the order

to withdraw funds from Trey Ethan Boone’s inmate trust account. It is ordered

that the judgment of the trial court is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel